UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21725 Tortoise Energy Capital Corporation (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2007 Item 1. Schedule of Investments. (Unaudited) August 31, 2007 Common Stock - 0.5% (1) Shares Value Shipping - 0.5% (1) Republic of the Marshall Islands - 0.5% (1) Capital Product Partners L.P. (Cost $1,949,513) 90,675 $ 2,626,855 Master Limited Partnerships and Related Companies - 183.3% (1) Crude/Refined Products Pipelines - 92.7% (1) United States - 92.7% (1) Buckeye Partners, L.P. 357,191 17,520,219 Enbridge Energy Partners, L.P. 860,700 43,887,093 Enbridge Energy Partners, L.P. (2) (3) 291,420 14,413,612 Global Partners LP 142,857 4,562,853 Holly Energy Partners, L.P. 49,215 2,240,267 Kinder Morgan Management, LLC (3) 1,901,709 91,548,271 Magellan Midstream Partners, L.P. 1,005,929 43,254,947 NuStar Energy L.P. 732,609 45,590,258 NuStar GP Holdings, LLC 278,110 9,094,197 Plains All American Pipeline, L.P. (4) 1,839,718 105,875,771 SemGroup Energy Partners, L.P. 106,350 3,194,754 Spectra Energy Partners, LP 231,715 6,138,130 Sunoco Logistics Partners L.P. 863,960 46,360,094 TEPPCO Partners, L.P. 755,898 30,349,305 TransMontaigne Partners L.P. 166,800 5,422,668 469,452,439 Natural Gas/Natural Gas Liquids Pipelines - 45.6% (1) United States - 45.6% (1) Boardwalk Pipeline Partners, LP 864,900 28,714,680 Energy Transfer Equity, L.P. (2) 547,246 19,306,839 Energy Transfer Partners, L.P. 731,060 38,044,362 Enterprise GP Holdings L.P. (2) 214,764 7,984,925 Enterprise Products Partners L.P. 2,822,696 83,297,759 ONEOK Partners, L.P. 290,750 18,605,092 TC PipeLines, LP 947,654 35,214,823 231,168,480 Natural Gas Gathering/Processing - 38.1% (1) United States - 38.1% (1) Copano Energy, L.L.C. 904,602 35,270,432 Crosstex Energy, L.P.(5) 1,269,913 44,954,920 Crosstex Energy, L.P. (2) (5) (6) 581,301 16,131,103 DCP Midstream Partners, LP 323,250 14,627,062 Duncan Energy Partners L.P. 340,030 8,153,919 Exterran Partners, L.P. 66,000 2,266,440 Exterran Partners, L.P. (2) 172,662 5,765,184 Hiland Partners, LP 2,200 110,022 MarkWest Energy Partners, L.P. 1,105,195 35,106,097 Regency Energy Partners LP 285,447 9,134,304 Targa Resources Partners LP 86,700 2,601,000 Williams Partners L.P. 416,539 18,573,474 192,693,957 Shipping - 2.9% (1) Republic of the Marshall Islands - 0.8% (1) Teekay LNG Partners L.P. 111,000 3,881,670 United States - 2.1% (1) K-Sea Transportation Partners L.P. 280,910 10,935,826 14,817,496 Propane Distribution - 4.0% (1) United States - 4.0% (1) Inergy, L.P. 623,468 20,306,353 Total Master Limited Partnerships and Related Companies (Cost $686,107,110) 928,438,725 Short-Term Investment - 0.0% (1) United States Investment Company - 0.0% (1) First American Government Obligations Fund - Class Y, 5.03% (7) (Cost $161,509) 161,509 161,509 Total Investments - 183.8% (1) (Cost $688,218,132) 931,227,089 Auction Rate Senior Notes - (37.5%) (1) (190,000,000 ) Interest Rate Swap Contracts - (0.2%) (1) $290,000,000 notional - Unrealized Depreciation, Net (990,456 ) Liabilities in Excess of Cash and Other Assets - (24.4%) (1) (123,638,573 ) Preferred Shares at Redemption Value - (21.7%) (1) (110,000,000 ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ 506,598,060 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Fair valued securities represent a total market value of $63,601,663 which represents 12.6% of net assets. These securities are deemed to be restricted. (3) Security distributions are paid-in-kind. (4) All or a portion of the security is segregated as collateral for the unrealized depreciation of interest rate swap contracts. (5) Affiliated investment; the Company owns 5% or more of the outstanding voting securities of the issuer. (6) Non-income producing. (7) Rate indicated is the 7-day effective yield as of August 31, 2007. Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the number of units held, acquisition date, acquisition cost, value per unit and percent of net assets which the securities comprise at August 31, 2007. Investment Security Number of Units Acquisition Date Acquisition Cost Value Per Unit Value as Percent of Net Assets Crosstex Energy, L.P. Series D Subordinated Units 581,301 3/23/07 $15,000,007 $ 27.75 3.2% Enbridge Energy Partners, L.P. Class C Common Units 291,420 4/02/07 15,000,000 49.46 2.9 Energy Transfer Equity, L.P. Common Units 547,246 11/27/06 15,000,013 35.28 3.8 Enterprise GP Holdings L.P. Common Units 214,764 7/17/07 7,999,959 37.18 1.6 Exterran Partners, L.P. Common Units 172,662 7/09/07 6,000,005 33.39 1.1 $58,999,984 12.6% The carrying value per unit of unrestricted common units of Crosstex Energy, L.P. (into which the restricted subordinated units are convertible) was $34.65 on March 23, 2007, the date of the purchase agreement and date an enforceable right to acquire the restricted Crosstex Energy, L.P. units was obtained by the Company.The carrying value per unit of unrestricted common units of Enbridge Energy Partners, L.P. (into which the restricted Class C common units are convertible) was $56.39 on April 2, 2007, the date of the purchase agreement and date an enforceable right to acquire the restricted Enbridge Energy Partners, L.P. units was obtained by the Company.The carrying value per unit of unrestricted common units of Enterprise GP Holdings, L.P. was $41.57 on July 17, 2007, the date of the purchase agreement and date an enforceable right to acquire the restricted Enterprise GP Holdings L.P. units was obtained by the Company.The carrying value per unit of unrestricted common units of Exterran Partners, L.P. was $39.44 on July 9, 2007, the date of the purchase agreement and date an enforceable right to acquire the restricted Exterran Partners, L.P. units was obtained by the Company. Investments representing 5 percent or more of the outstanding voting securities of a portfolio company result in that company being considered an affiliated company, as defined in the Investment Company Act of 1940. The aggregate market value of the affiliate securities held by the Company as of August 31, 2007 amounted to $61,086,023, representing 12.1 percent of net assets applicable to common stockholders.A summary of affiliated transactions for each company which is or was an affiliate at August 31, 2007 or during the period from December 1, 2006 through August 31, 2007, is as follows: Share Balance 11/30/06 Gross Additions Gross Reductions Realized Gain (Loss) Gross Distributions Received August 31, 2007 Share Balance Value Crosstex Energy, L.P. 1,269,913 $- $- $- $2,146,153 1,269,913 $44,954,920 Crosstex Energy, L.P.-Series D Subordinated Units - 15,000,007 - - - 581,301 16,131,103 $15,000,007 $- $- $2,146,153 $61,086,023 As of August 31, 2007, the aggregate cost of securities for federal income tax purposes was $651,313,278.At August 31, 2007, the aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost was $280,622,598, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value was $708,787 and the net unrealized appreciation was $279,913,811.Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) Therewas no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tortoise Energy Capital Corporation Date: October 29, 2007 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Tortoise Energy Capital Corporation Date: October 29, 2007 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Date: October 29, 2007 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
